Citation Nr: 1549932	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral hearing loss.

3.  Entitlement to an increased evaluation for left varicocele.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for a hiatal hernia, to include as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected conditions.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2008, the Veteran requested a hearing before a Veterans Law Judge.  In April 2010, the Veteran submitted a written request to withdraw his request for a hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

Issues 2 through 8 on the cover page were previously before the Board, which remanded the claims in January 2015 for further development.  Unfortunately, as the directives of the previous remand have not been complied with, the claims must be remanded once again.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased evaluation for bilateral hearing loss and left varicocele, and entitlement to service connection for OSA, erectile dysfunction, to include as secondary to an acquired psychiatric disorder, a hiatal hernia, to include as secondary to an acquired psychiatric disorder, IBS, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED once more to the AOJ.


FINDING OF FACT

The evidence fails to establish that the Veteran's has a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303, 4.130 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  

The Veteran was also provided VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link or nexus, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) . 

The Veteran filed his service connection claim for PTSD in April 2008, which was denied by an April 2009 rating decision.  The Board notes that the Veteran is already service-connected for a psychiatric disability rated at 30 percent disabling effective date of May 27, 2004, and 50 percent disabling effective April 6, 2012, and these ratings include compensation for all of his psychiatric symptoms.

With regard to a current diagnosis, in April 2000, over thirty years after his separation from service, the Veteran sought mental health treatment and was diagnosed with depressive disorder, not PTSD.  While treatment records dated afterwards sporadically note treatment for PTSD, a diagnosis of PTSD consistent with the Diagnostic and Statistical Manual of Mental Disorders (DSM) is not reflected in the record.

The Veteran was afforded a VA examination in November 2010.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner diagnosed the Veteran with depressive disorder, not PTSD. The Veteran was afforded another VA examination in April 2012.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner reported that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV and diagnosed the Veteran with a mood disorder. This is the psychiatric disability for which the Veteran was service-connected.

In July 2013, the Veteran underwent a private psychological evaluation by Dr. Wende J. Anderson.  After reviewing provided medical records, interviewing the Veteran, and conducting a mental status examination, Dr. Anderson diagnosed the Veteran with mood disorder, anxiety disorder, and cluster B personality features.  While Dr. Anderson noted that individuals suffering from PTSD have symptoms similar to the Veteran, Dr. Anderson did not diagnose the Veteran with PTSD.

The Veteran has not submitted any medical evidence supporting his contention that he has a diagnosis of PTSD due to his active service, which meets the DSM criteria.  VA obtained multiple medical opinions in an effort to support the Veteran in establishing his claims.  Both examiners found that the Veteran's did not have a diagnosis of PTSD.  The private physician Dr. Anderson also found that the Veteran did not have a diagnosis of PTSD.  The Board finds great probative value in these physician's findings and diagnoses than the few unexplained diagnoses in the treatment records.

With regard to the Veteran's assertions that he has PTSD, the U.S. Court of Appeals for the Federal Circuit addressed the competency of lay diagnoses, and stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

While the Veteran is competent to report symptoms of PTSD, actually providing a diagnosis is not something that is subject to mere observation. As required by the regulations, applying the observable symptoms to the criteria in the DSM or to a specific psychiatric diagnosis, takes medical training and knowledge that the Veteran does not possess. Thus, his lay assertions of a diagnosis of PTSD are not competent and do not have probative value.

In the absence of a valid current diagnosis of PTSD, the Veteran's claim of entitlement to service connection for PTSD, must fail, and the claim is denied.


ORDER

Service connection for PTSD is denied.



REMAND

The matter must be remanded again for an opinion and rationale that complies with the Board's prior January 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2013 VA examiner, if possible.  If the April 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's erectile dysfunction was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the erectile dysfunction was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

2.  Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2012 VA examiner, if possible.  If the April 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(a) The examiner should determine if the Veteran has a hiatal hernia or has had a hiatal hernia at any point during the period on appeal, notwithstanding indication in the record that the Veteran has these problems.

(b) If the Veteran has or has had a hiatal hernia the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the hiatal hernia was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the hiatal hernia was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

3.  Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2012 VA examiner, if possible.  If the April 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(a) The examiner should determine if the Veteran has IBS or another intestinal disability.

(b) If the Veteran has or has had an intestinal disability the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the intestinal disability was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the intestinal disability was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

4.  After completing the above, and any other development that may be deemed necessary, the Veteran's claims for entitlement to increased evaluations for bilateral hearing loss and left varicocele, and entitlement to service connection for obstructive sleep apnea and erectile dysfunction, a hiatal hernia and IBS, to include as a result of a service-connected acquired psychiatric disorder, and entitlement to a TDIU should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


